DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 8, the claims recite an “optical-grade nano resin film,” but it is unclear what is meant by “optical grade” and by “nano resin.” The terms do not appear to be customary terms in the art, and no explanation as to the meaning is provided by Applicant’s specification. Claims 2-7 and 9-15 are rejected due to their dependence from claims 1 and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104260569A, Huizhou Songyu Glass Co. 
Regarding claims 1 and 8, CN104260569A teaches a glass substrate for use in a cellphone or similar display device featuring a layer created from a resin via a 3D printing process on the surface of the glass. 
Regarding claims 4, 5, 6, 12, and 14, CN104260569A teaches decorative layers applied via coating onto the printed layer to form a logo (i.e., a symbol).

Claims 1, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allington et al., USPGPub. No. 2016/0297222.
Regarding claims 1, 8, 12, and 13, Allington teaches a glass substrate featuring a printed layer of polyurethane and a decorative layer applied via a coating process (Abstract, ¶ [0016], [0017]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN104260569A, Huizhou Songyu Glass Co., as set forth above.  
Regarding claims 2 and 9, the teachings of CN104260569A differ from the present invention in that no specific thickness is taught. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate thickness for the printed layer based on the desired appearance and intended dimensions of the final product. Additionally, the claimed range appears to be a recitation of arbitrary dimension, which cannot distinguish the claimed invention from that of the prior art (MPEP 2144.04 IV). 
Regarding claims 3 and 10, the teachings of CN104260569A differ from the present invention in that although 3D printing is taught, “continuous automatic” 3D printing is not specified. It would, however, have been obvious to one of ordinary skill in the art to use any appropriate 3D printing technique when practicing the invention of CN104260569A. Additionally, one of ordinary skill in the art would have understood that 3D printing is customarily both continuous and automatic. 
Regarding claims 7 and 15, the teachings of CN104260569A differ from the present invention in that no specific type of glass is taught. It would, however, have been obvious to one of ordinary skill in the art that virtually any type of glass commonly used in the creation of display screens could be used, including tempered glass, as CN104260569A explicitly teaches that the product may be used to for a display screen for a mobile phone. 
Regarding claim 11, the teachings of CN104260569A differ from the present invention in that although CN104260569A teaches baking at 150 °C to dry the ink, it does not specifically teach a baking time of 30 minutes. It would, however, have been obvious to one of ordinary skill in the art to select an appropriate baking time based on the specific types and amounts of ink being used, as well as the necessary degree of curing and dryness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A RUMMEL whose telephone number is (571)270-5692. The examiner can normally be reached Monday - Thursday and alternating Fridays, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IAN A RUMMEL/               Primary Examiner, Art Unit 1785